Notice of Pre-AIA  or AIA  Status
The present reissue application of U.S. Pat. No. 10,231,843 to Lee et al (“Lee ‘843”) is being examined under the pre-AIA  first to invent provisions. 

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Roth ‘583 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1:  the distraction device of Figs. 1-18.
Species 2: the distraction device of Figs. 34-35.
Species 3: the distraction device of Fig. 36
Species 4:  the distraction device of Figs. 37-38.  
 The species are independent or distinct because of the following:
Species 2 employs a different locking member 164 than the locking member 18 of Species 1;
Species 3 includes an embedded element 188 made of shape memory material (e.g. Nitinol or polymer) that is not included in Species 1, 2 or 4; and
Species 4 includes an integrally formed locking projection 194 not included in Species 1-3. 
In addition, these species are not obvious variants of each other based on the current record.
 Since applicant has received an action on the merits for the originally presented invention of Species 1, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-37 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03 and 1450.  If applicant wishes to pursue the invention(s) recited in claims 21-37, a divisional reissue application may be filed (see MPEP 1451).

Oath/Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
 “Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error” (MPEP 1414(II)(C)).
While the error statement does appear to include the specific claim language from an original claim that caused the claims to be in error, the error statement does not include reference to the specific claim(s) wherein lies the error. 

Claim Rejections – 35 USC § 251
Claims 1-20 and 38 are rejected as being based upon a defective reissue declaration under 25 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 38, line 3, “having a dimensional aspect dimension” is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 38 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2008/0234687 to Schaller et al (“Schaller ‘687”).
Figs. 26-28 and the written specification in paragraph [0160] disclose a tissue distraction device having all the limitations as recited in claim 38, including:
first and second elongated members (252/253) insertable between tissue layers and adapted to define a structure in situ having a dimensional aspect dimension in a direction extending between the tissue layers; and
an augmenting elongated member (255) insertable between and in contact with said first and second elongated members to spread the first and second elongated members apart to increase the dimension of at least a portion of the structure in situ, wherein
each elongated member is defined by elongated upper and lower surfaces, proximal and distal ends, and elongated lateral side surfaces (self-evident), and
each elongated member is sufficiently flexible to change between a generally linear first configuration (while inside cannula 284) and a second configuration that is that is less linear than the first configuration.


    PNG
    media_image1.png
    737
    452
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    187
    266
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    37
    259
    media_image3.png
    Greyscale

		




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3, 6-8, 10, 12, 13, and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schaller ‘687, as follows:

As to claim 1: A tissue distraction device (e.g. Figs. 69-71) comprising: first and second elongated members (252 and 253), each elongated member defining a closed loop (e.g. Fig. 23) in a separate plane in a deployed configuration ([0246} “The physician may decide to make a full circle with the elongated members, or leave the implant in a semi-circular shape”) ; and an augmenting elongated member (255) fully received between the first and second elongated members in the deployed configuration and having a length that is less than the length of each of the first and second elongated members (augmenting elongated member length is less when not including pull tab 395A as shown in Fig. 71 or pull tab 341 as shown in Fig. 74).

As to claim 2: The tissue distraction device of claim 1, wherein the augmenting, first, and second elongated members cooperate to define a window (the expanded position of Fig. 71 creates open recesses 355) into an interior of the tissue distraction device.

As to claim 3: The tissue distraction device of claim 2, wherein the window is configured to allow for the introduction of a bone filler material into the interior of the tissue distraction device through the window (open recesses 355 would allow flowable cement to enter into the interior).

As to claim 6: The tissue distraction device of claim 1, wherein the first, second, and augmenting elongated members combine to define a structure having a non-uniform thickness configured to adjust the lordotic angle of the spine (paragraphs [0163] – [0164]).

As to claim 7: The tissue distraction device of claim 1, wherein each of the first and second elongated members extends between proximal and distal ends and includes a lateral side, and 
one of the ends of the first elongated member contacts the lateral side of the first elongated member adjacent to the other end of the first elongated member, and 
one of the ends of the second elongated member contacts the lateral side of the second elongated member adjacent to the other end of the second elongated member (e.g. Fig. 23).

As to claim 8: The tissue distraction device of claim 1, wherein each elongated member is generally rectangular in cross-sectional shape and defined by elongated upper and lower surfaces, proximal and distal ends, and elongated lateral side surfaces (self-evident in the multiple embodiments of Figs. 22-76).

As to claim 10: A tissue distraction device comprising:
first and second elongated members insertable between tissue layers and adapted to define a structure in situ having a dimensional aspect dimension in a direction extending between the tissue layers; and 
an augmenting elongated member insertable between and in contact with said first and second elongated members to spread the first and second elongated members apart to increase the dimension of at least a portion of the structure in situ, wherein
each elongated member is generally rectangular in cross-sectional shape and defined by elongated upper and lower surfaces, proximal and distal ends, and elongated lateral side surfaces,
each elongated member is sufficiently flexible to change between a generally linear first configuration and a second configuration that is less linear than the first configuration, and
the augmenting elongated member has a length that is less than the length of each of the first and second elongated members (the embodiment of Figs. 72-76).

As to claim 12: The tissue distraction device of claim 10, wherein
the proximal end of each of the first and second elongated members is ramped, and
the distal end of the augmenting elongated member is tapered to engage and separate the first and second elongated members when the augmenting elongated member is inserted therebetween (Figs. 72-76).

As to claim 13: The tissue distraction device of claim 10, wherein the augmenting elongated member is configured to cooperate with said first and second elongated members to define a window into an interior of the tissue distraction device when the augmenting elongated member is inserted between and in contact with said first and second elongated members and the elongated members are in the second configuration (the expanded position of Fig. 73 and 76 creates open “windows,” best seen in Fig. 76).

As to claim 16: The tissue distraction device of claim 10, wherein the first, second, and augmenting elongated members are configured to combine to define a structure having a non- uniform thickness configured to adjust the lordotic angle of the spine (paragraphs [0163] – [0164].

As to claim 17: The tissue distraction device of claim 10, wherein
one of the ends of the first elongated member is configured to contact one of the lateral sides of the first elongated member adjacent to the other end of the first elongated member when the first elongated member is in the second configuration, and
one of the ends of the second elongated member is configured to contact one of the lateral sides of the second elongated member adjacent to the other end of the second elongated member when the second elongated member is in the second configuration (e.g. Fig. 23).

As to claim 18: The tissue distraction device of claim 10, wherein each of the first and second elongated members is configured to define a closed loop in the second configuration (see explanation about for claim 1).

As to claim 19: The tissue distraction device of claim 18, wherein the augmenting elongated member is configured to define a generally arcuate configuration in the second configuration (e.g. Figs. 75-76).

As to claim 20: The tissue distraction device of claim 10, wherein
each of the first and second elongated members is configured to define a closed loop in the second configuration,
the augmenting elongated member is configured to cooperate with said first and second elongated members to define a window into an interior of the tissue distraction device in the second configuration, and
the window is configured to allow for the introduction of a bone filler material into the interior of the tissue distraction device in the second configuration through the window (see explanation as per claims 1-3).

In conclusion, the multiple embodiments detailed in Figs. 22-76 of Schaller ‘687 show spinal tissue distraction devices that, when considered as a whole, teach all the limitations as recited in claims 1-3, 6-8, 10, 12, 13, and 16-20.  It is acknowledged that, with the exception of the device as claimed in claim 38, no single embodiment of Schaller ‘687 includes each and every limitation as recited in any one of said claims.  However, one of ordinary skill in the art, at the time the invention of Lee ‘843 was made, given the combined teachings of Schaller ‘687, would have found it obvious to combine structural features of various embodiments to create additional, functionally desirable embodiments, to include the devices claimed in claims 1-3, 6-8, 10, 12, 13, and 16-20.

  

Amendments in Reissue Proceedings
Applicant is notified that any subsequent amendment to the specification, claims and/or drawing must comply with 37 CFR 1.173(b). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David O Reip whose telephone number is (571)272-4702.  The examiner can normally be reached on Mon-Fri 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID O REIP/Primary Examiner, Art Unit 3993         
                                                                                                                                                                                               
Conferees: /ple/ /E.D.L/                           SPRS, Art Unit 3993